EXHIBIT 10.4

April 3, 2009




Iconic Fragrances, LLC

1850 N.W. 84th Avenue, Suite 100

Miami, FL 33126




Rene Garcia

1850 N.W. 84th Avenue, Suite 100

Miami, FL 33126







Re:   Agreement dated April 3, 2009 by and between Parlux Fragrances, Inc. and
Iconic Fragrances, LLC (the "Agreement").  




Gentlemen:




Reference is made to the Agreement identified above, and to those certain
Initial Warrants to be issued to Iconic, the Licensors, the Artists, and their
respective designees pursuant to the Agreement and Warrant Certificate.  All
defined terms in this letter shall have the same meaning ascribed to such terms
in the Agreement or the Warrant Certificate, except as otherwise defined in this
letter.




Vesting




Notwithstanding anything to the contrary in the Agreement or in the Warrant
Certificate, this letter confirms that if a Fundamental Transaction (as defined
below) which is either consummated prior to April 3, 2012, or if definitive
agreements for such Fundamental Transaction are entered into by April 3, 2012,
and such Fundamental Transaction is consummated within ninety (90) days
thereafter (or, if later, within thirty days following receipt of required
clearance, or expiration of the applicable waiting period, with respect to such
transaction pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended), then the vesting of the right to purchase all Warrant Shares
under Section 1.1(a) of the Warrant Certificate representing the 4,000,000
Initial Warrants shall be accelerated to the date that is five (5) business days
prior to the record date of such Fundamental Transaction, and the Holders
accordingly shall have the right to exercise immediately on or after such date,
and prior to the closing of the Fundamental Transaction, all of their respective
remaining Initial Warrants of the original 4,000,000 Initial Warrants at the
exercise price of $5.00 per share (subject to adjustment, as set forth in the
Initial Warrants).   To the extent the form of Fundamental Transaction does not
involve the establishment of a record date (such as in the event of a Change of
Control (as hereinafter defined), then such acceleration of the vesting schedule
shall occur upon the occurrence of the Fundamental Transaction.








1




--------------------------------------------------------------------------------

Additional Payment – Exercise of Initial Warrants




Iconic will be entitled to subsequently receive an Additional Payment (as
hereinafter defined) to the extent that the Holders exercise the Initial
Warrants by either (i) paying Parlux $5.00 per share or (ii) solely for purposes
of this letter and only in connection with a Fundamental Transaction (and for no
other reason), by effectuating a cashless exercise of the Initial Warrants
pursuant to the procedures set forth on Exhibit A hereto, in either case, in
order to sell or exchange Warrant Shares in the Fundamental Transaction that
occurs prior to April 3, 2012.  For purposes of this letter, the number of
shares of Common Stock used to effectuate a cashless exercise in connection with
a Fundamental Transaction (that is, the shares that are valued at the aggregate
exercise price and thus not issued upon the surrender of the Warrant in
accordance with Exhibit A) shall be hereinafter referred to as the “Cashless
Exercise Shares”.




In addition to the consideration, if any, the Holders would receive in a
Fundamental Transaction that occurs prior to April 3, 2012 (the “Fundamental
Transaction Consideration”), Iconic (but not any other Holder) shall be paid by
Parlux or its successor an additional amount (the "Additional Payment") equal to
the following:  




(A) if the price per share being paid to Parlux shareholders in the Fundamental
Transaction (such price per share is referred to herein as the "Transaction
Price") is more than $5.00 per share of Common Stock and less than $15.00 per
share of Common Stock, then the Additional Payment shall be equal to the product
of (i) the difference of $15.00 minus the Transaction Price, multiplied by (ii)
the sum of (x) the number of Warrant Shares being purchased from all of the
Holders (including Iconic) at the Transaction Price in the Fundamental
Transaction plus (y) if applicable, the number of  Cashless  Exercise Shares.  




(B) if the Transaction Price is equal to or less than $5.00 per share of Common
Stock, then the Additional Payment shall be equal to the product of (i) $10.00
multiplied by (ii) the number of Initial Warrants which are tendered back to the
Company for cancellation and termination (i.e., which do NOT participate in the
Fundamental Transaction).




(C) if the Transaction Price is equal to or greater than $15.00 per share, then
the Additional Payment shall be zero (that is, no payment will be made to
Iconic).  




If the $5.00 per share exercise price of the Initial Warrants is adjusted
pursuant to the terms thereof, then a similar adjustment will be made to the
$15.00 per share price, and the $10 price referred to in clause (B) above and
under the heading “Additional Payment – No Warrant Exercise” below, as the case
may se, set forth in this letter.   In no event shall the Additional Payment
exceed the sum of $40,000,000.





2




--------------------------------------------------------------------------------

Payment of the Additional Payment (if any) to Iconic shall be made by Parlux or
its successor within five (5) business days following the closing of the
Fundamental Transaction.   To the extent the Transaction Price is payable to
shareholders in a form of consideration other than cash, the value of such
Transaction Price shall be determined by the exchange ratio or other similar
measure contained in the definitive documentation provided to shareholders of
Parlux in connection with the Fundamental Transaction.  Regardless of the form
of the Transaction Price in connection with the Fundamental Transaction, payment
of the Additional Payment shall be made in cash; provided, however, that in a
Fundamental Transaction with a public company with a market capitalization in
excess of $500 million at the time of consummation of the Fundamental
Transaction (a "Large Company"), in which the Large Company is issuing either
shares of its capital stock or a combination of its shares of capital stock and
cash to effect the Fundamental Transaction, then at the election of the Large
Company, the Additional Payment may be made to Iconic (i) with the capital stock
it issues to Parlux shareholders in the Fundamental Transaction or (ii) if the
consideration being paid to shareholders of Parlux consists of a combination of
capital stock and cash, then in such same proportion of such consideration
offered to Parlux shareholders.




For example, for the avoidance of doubt, if Parlux engages in a Fundamental
Transaction prior to April 3, 2012 in which the buyer is paying Parlux
shareholders the sum of $12.00 per share of Common Stock, then the Additional
Payment would be calculated as follows:  the product of (i) $3.00 and (x) the
sum of all of the Warrant Shares tendered in the Fundamental Transaction and (y)
if applicable, the Cashless Exercise Shares.  In that event, Iconic would
receive the Fundamental Transaction Consideration, plus the foregoing Additional
Payment.  Accordingly:




Example of Cash Exercise

Example of Cashless Exercise

·

Initial Warrants are partially exercised; Holder sells 1mm shares into market;
retains Warrants for 3mm shares

·

Initial Warrants are partially exercised; Holder sells 1mm shares into market;
retains Warrants for 3mm shares

·

Fundamental Transaction is effected at $10 per share

·

Fundamental Transaction is effected at $10 per share

·

Holder exercises 3mm Warrants; Company receives $15mm upon exercise

·

Holder cashless exercises balance of Initial Warrants (based on $10 per share
market price, uses 1.5mm shares to finance exercise price, which shares are the
‘Cashless Exercise Shares’); after cashless exercise, Holder left with 1.5mm
shares

·

Holder tenders 3 mm shares in Fundamental Transaction; receives $30mm from buyer

·

Holder tenders 1.5 mm shares in Fundamental Transaction; receives $15mm from
buyer

·

Iconic receives from Parlux or successor ($15-$10) x (3mm shares tendered in
Fundamental Transaction) = $15 million.

·

Iconic receives from Parlux or successor ($15-$10) x (1.5mm shares tendered in
Fundamental Transaction plus 1.5mm Cashless Exercise Shares) = $15 million.





3




--------------------------------------------------------------------------------







If the buyer in this example were paying Parlux shareholders the sum of $4.00
per share in the Fundamental Transaction, then in that event the Additional
Payment per share would be $10.00 per Initial Warrant which is tendered back to
the Company for cancellation and termination, and which is NOT exercised and
which underlying Warrant Shares are NOT tendered in the Fundamental Transaction;
thus all of the Initial Warrants are tendered back to the Company for
cancellation and termination (rather than the Initial Warrants being exercised,
with the underlying Warrants Shares being tendered to the buyer in connection
with the Fundamental Transaction), then the Additional Payment shall be $40
million.  




In addition, Iconic will not be entitled to the Additional Payment with respect
to any Warrant Shares previously sold by any Holder (including Iconic) into the
market or otherwise disposed of by the Holder in a bona fide third party
transaction, other than in the Fundamental Transaction.  Iconic is only entitled
to the Additional Payment for those Warrant Shares sold or exchanged (or if
cashless exercised, the sum of the Warrant Shares sold or exchanged and the
Cashless Exercise Shares) by the Holders (including Iconic) in the Fundamental
Transaction.  For sake of clarification, if any Warrant Shares have been gifted
or otherwise transferred to a trust or other estate planning vehicle, such
Warrant Shares shall not be deemed to have been disposed of by the Holder.




Additional Payment – No Warrant Exercise




In the event of a Fundamental Transaction that occurs prior to April 3, 2012 in
which the Initial Warrants are not required to be exercised (such as a Change of
Control), Iconic may either (i) retain the Initial Warrants (in which case
Iconic shall not receive any Additional Payment unless and until a subsequent
transaction occurs which again invokes the provisions of this Agreement) or (ii)
receive an Additional Payment calculated as the product of (x) $10.00 and (y)
the number of Initial Warrants which are tendered back to the Company for
cancellation and termination.  The Additional Payment, however, shall be reduced
on a pro rata basis to the extent Warrant Shares have been previously sold by
any Holder (including Iconic) into the market or otherwise disposed of by the
Holder in a bona fide third party transaction, other than gift or transfer to a
trust or other similar estate planning vehicle, prior to the consummation of the
Fundamental Transaction.







Other Matters




Iconic and Rene Garcia further agree, during the term of the Initial Warrants,
not to, and will not permit their respective Affiliates to, directly or
indirectly, engage or offer or propose to engage in a Fundamental Transaction
with Parlux unless the price to be paid to the shareholders of Parlux by Iconic
or Rene Garcia and their Affiliates in such Fundamental Transaction is at least
$5 per share of Common Stock (or the then current exercise price of the Initial
Warrants).   For purposes of this Agreement, an “Affiliate” shall mean with
respect to Iconic or Rene Garcia, any other person that directly or indirectly,
through one or more intermediaries, controls, or is controlled by or under
common control with Iconic or Rene Garcia.  For purposes of this definition,
“control” (including the terms “ controlling,” “ controlled by ” and “ under
common





4




--------------------------------------------------------------------------------

control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of Iconic, whether through
the ownership of voting securities, by contract or otherwise.




Notwithstanding the foregoing, (i) if either (x) Iconic or its Affiliates, (y)
Rene Garcia or any entity or trust controlled by Mr. Garcia or members of his
immediate family (collectively, the “Garcia Parties”), or (z) Shawn Carter or
any entity or trust controlled by Mr. Carter or members of his immediate family
(collectively, the "Carter Parties") proposes to engage in a Fundamental
Transaction, Parlux shall have no obligation to pay the Additional Payment,
regardless of the Transaction Price paid by Iconic or the Garcia Parties or the
Carter Parties, and (ii) if Iconic transfers any Warrant Certificate to a
Permitted Transferee, the rights and obligations hereunder shall not be assigned
therewith, and Iconic shall retain the sole and unilateral right to be paid the
Additional Payment.




For purposes of this letter, the term "Fundamental Transaction" means: (i) any
public or private cash (in whole or in part) tender offer, merger,
consolidation, going private or going dark transaction or other business
combination of Parlux with or into another Person (unless Parlux is the
surviving corporation and the holders of its outstanding Common Stock
immediately prior to such transaction own more than 50% of such Common Stock
immediately following such transaction) which results in a change of control of
Parlux (meaning one person or a group of persons has acquired beneficial
ownership of 50% or more of the outstanding common stock of Parlux); (ii) one or
more purchases by a third party, other than the Garcia Parties and Carter
Parties, of 50% or more of the outstanding Common Stock of Parlux as a result of
direct issuance(s) by Parlux of its capital stock and/or any derivative
securities convertible into capital stock (which, for these purposes, would
include any capital or preferred stock providing such third parties with 50% or
more of the voting power of Parlux); but shall not include the mere accumulation
by a third party, other than the Garcia Parties and Carter Parties, of 50% or
more of the outstanding Common Stock of Parlux through open market transactions
or other privately arranged transactions with other third parties; provided,
further, however, that any combination of such direct issuances and market
accumulations by such third party shall constitute a Fundamental Transaction;
and/or or (iii) Parlux effects any sale, assignment, transfer, conveyance or
other disposition of all or substantially all of its assets in one or a series
of related transactions, and distributes or dividends all or substantially all
of the proceeds received to its shareholders in a liquidating distribution or
otherwise, provided, however, that the granting of a lien on all or
substantially all of Parlux's assets as collateral shall not be deemed a
Fundamental Transaction.  




This letter shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns, and shall be governed by the laws
of the State of Delaware.





5




--------------------------------------------------------------------------------

Rene Garcia and Iconic agree to the foregoing by signing a counterpart of this
letter where indicated below.  




Sincerely,

 

 

 

 

Parlux Fragrances, Inc.

 

 

 

 

 

 

 

By:

 /s/ Neil J. Katz

 

 

Neil J. Katz, Chairman & CEO

 

 

 

 

Agreed and accepted:

 

 

 

 

Iconic Fragrances, LLC

 

 

 

 

 

 

 

By:

 /s/ Rene Garcia

 

 

Rene Garcia, Manager

 

 

 

 

 

 

 

Rene Garcia, individually

 

 

 

 

 

 

 

/s/ Rene Garcia

 

Rene Garcia

 





6




--------------------------------------------------------------------------------

EXHIBIT A – CASHLESS EXERCISE PROCEDURES




In connection with a Fundamental Transaction, the Warrant may be exercised by
surrendering the Warrant, together with irrevocable instructions to Parlux to
issue in exchange for the Warrant the number of shares of Common Stock equal to
the product of (x) the number of shares of Common Stock underlying the Warrants
being surrendered multiplied by (y) a fraction, the numerator of which is the
Market Value (as defined below) of the Common Stock less the Exercise Price and
the denominator of which is such Market Value.  As used herein, the phrase
“Market Value” at any date shall be deemed to be (i) the last reported sale
price on the day prior to such date, or (ii) in case no such reported sale takes
place on such day, the average of the last reported sale prices for the last
three (3) trading days, in either case as (a) officially reported by the
principal securities exchange on which the Common Stock is listed or admitted to
trading or as reported in the Nasdaq National Market System, or, (b) if the
Common Stock is not listed or admitted to trading on any national securities
exchange or quoted on the Nasdaq National Market System, the closing sale price
as furnished by (i) the National Association of Securities Dealers, Inc. through
Nasdaq or (ii) similar organization if Nasdaq is no longer reporting such
information, or (c) if such information is no longer reported by NASDAQ or
similar organization, the fair market value of the Common Stock as determined in
good faith by resolution of the Board of Directors of Parlux, based on the best
information available to it, but in the case of any such determination made
under this clause (c), in no event less than the greater of (x) the per share
Common Stock price of the last sale or issuance by Parlux or (y) the last
closing sale price as available under clause (a) or (b) above prior to such
date. Notwithstanding anything to the contrary contained herein, the Holder may
only exercise the Warrants as to those Warrant Shares that are fully vested.





7


